DETAILED ACTION
This communication is in respond to applicant’s amendment filed on March 1, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,757,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of claims
Claims 1-19 are pending; of which claims 1-19 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response filed on 03/01/2022, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant. 
 Zhang et al. (US PG PUB No. 2017/0352027 A1) disclosed a method and system for authenticating data feed for blockchains. The system implements a trusted bridge coupling between data sources and a 
Spector et al. (US PG-PUB No. 2013/0191632 A1) disclosed a method and system for securing private keys issued from distributed private key generator nodes, and authenticating/attesting a network node prior to distributing keys to the network node. 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “....subsequent to the key management node authenticating the relay system node, receiving, by the relay system node from the key management node, a service private key generated by the key management node....receiving....a request to retrieve the first data from the external data source, the request comprising encrypted data...wherein the encrypted data is encrypted with a service public key paired with the service private key and generated by the key management node; ....transmitting, by the relay system node, the access data to the external data source over a transmission path that bypasses the key management node; receiving, by the relay system node and from the external data source over the transmission path that bypasses the key management node, a return result comprising the first data”, within the claimed invention as a whole, as recited in claim 1, and similarly recited in claims 7 and 13.
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491